Citation Nr: 0708303	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  01-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.  

2.	Entitlement to service connection for skin disorders of 
the hands.    


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1959 to November 
1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2000 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The Board remanded this matter 
for further development in June 2001 and February 2005.  

In a February 2005 decision, the Board denied the veteran's 
service connection claim for a hand disability (other than a 
skin disability).  In the decision below, the Board addresses 
the veteran's service connection claim for skin disorders of 
the hands.  

The issue of evaluation of hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's skin disorders of the hands are not related to 
service.  


CONCLUSION OF LAW

Skin disorders of the hands were not incurred in or 
aggravated by active service, nor may they be presumed 
related to service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service-connection for skin disorders 
of the hands.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in March 2005.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the veteran of the evidence 
needed to substantiate his claim.  VA requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  And VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  

The Board notes two deficiencies with VCAA notification, 
however.  VA did not provide complete notification to the 
veteran before the initial adjudication of his claim in 
August 2000.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).  And VA did not provide 
the veteran with notification regarding effective dates for 
the award of benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Nevertheless, the Board finds no prejudice here in proceeding 
with a final decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  In 
accordance with Mayfield, VA (after the March 2005 
notification) readjudicated the veteran's claim in a 
September 2005 Supplemental Statement of the Case.  See 
Mayfield, 444 F.3d 1328.  And, as will be noted below, the 
veteran's claim will be denied.  So the veteran will not be 
negatively affected by the lack of notice regarding effective 
dates as no effective date will be assigned here.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the RO obtained medical records relevant to 
the appeal.  And VA provided the veteran with VA compensation 
examinations to help him in supporting his claim.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.



II.  The Merits of the Claim for Service Connection 

The veteran claimed service connection for hand disorders in 
January 2000.  In relevant part, he claimed that while in 
service he incurred skin disorders to his hands as a result 
of condyloma on his penis and as a result of cold injuries.  
In the August 2000 rating decision currently on appeal, the 
RO denied the veteran's claim.  For the reasons set forth 
below, the Board agrees with this decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Certain 
conditions, such as hypertension, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this matter, the evidence of record supports the veteran's 
claim to current disorders of the hands.  An August 2005 VA 
compensation examination report notes ridged nails bilateral 
hands and verruca vulgaris of the left hand.  And a July 2002 
VA compensation examination of the skin revealed two warty 
growths and dry skin on the hands.  As no medical evidence of 
record challenges these findings, the Board finds the first 
element of Pond established for this claim.  Pond, 12 Vet. 
App. at 346.  

The Board finds the second element of Pond established here 
as well.  Pond, 12 Vet. App. at 346.  Service medical records 
dated between 1960 and 1964 show that while in service, the 
veteran incurred skin disorders to his hands.  A May 1960 
record notes depression on the veteran's fingernails and dry 
skin on his hands.  November and December 1960 records note 
"spoon nail" formations.  And a December 1964 record notes 
acute changes to the veteran's fingernails due to cold 
exposure during the previous two weeks.  

But the veteran's claim must ultimately fail because the 
third element of Pond is unestablished for this claim - the 
record contains no competent medical evidence connecting the 
veteran's current skin disorders of the hands to his in-
service hand disorders.  Rather, the competent medical 
evidence of record finds in-service and current disorders 
unrelated.  The July 2002 VA skin examiner found the 
veteran's in-service skin disorders (in the form of condyloma 
on his penis) unrelated to his current skin disorder, which 
the examiner characterized as punctate keratoderma.  The July 
2002 VA cold injury protocol examiner found that, though the 
record indicated a history of cold injury, the record showed 
no residuals of this injury to include the veteran's current 
hand disorders.  He concluded his report by stating expressly 
that the veteran's current hand disorders were not related to 
service.  And the August 2005 VA examiner (who stated that he 
extensively reviewed the claims file) stated that the veteran 
did not currently have spoon nails as he did in service, and 
that it was not likely that the warts in service - noted on 
the veteran's penis - related to the warts he currently has 
on his hands.  This examiner noted in his opinion that the 
veteran had ridged nails which he characterized as a common 
defect in the general population and may be attributed to the 
veteran's old age.      

In sum, none of the medical professionals commenting on the 
veteran's claim found any of his diagnosed current hand 
disorders related to service.  The third element of Pond is 
therefore unestablished here.  The veteran's claim must fail.  
Pond, 12 Vet. App. at 346. 

As the medical evidence of record preponderates against the 
veteran's claim that his skin disorders of his hands relate 
to his service, the benefit-of-the-doubt rule does not apply 
here.  38 U.S.C.A. § 5107(b); see Alemany, 9 Vet. App. at 519 
(to deny a claim on its merits, the evidence must 
preponderate against the claim).  

The Board has closely reviewed and considered the veteran's 
statements.  While these statements may impact a Board's 
findings, laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis or etiology.  Therefore, his statements 
alone are insufficient to prove his claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Entitlement to service connection for skin disorders of the 
hands is denied.    


REMAND

The veteran's most recent audiology examination of his 
service-connected hearing loss occurred in July 2002.  The 
Board finds that in order to properly decide the veteran's 
increased rating claim, a more recent audiology examination 
report should be included in the record.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an audiologist in 
order to determine the nature and 
severity of any current hearing loss 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  
 
2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


